 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDNew England Telephone and Telegraph CompanyandLocal 2222,International Brotherhood ofElectricalWorkers, AFL-CIO,Petitioner andLocal Unions2323,2324 and 2325,Internation-alBrotherhood of ElectricalWorkers, AFL-CIO, Joint-Petitioners.Cases 1-RC-18341 and1-RC-1856830 May 1986DECISION ON REVIEW AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 15 February 1985 the Regional Director forRegion 1 issued a Decision and Order in Case 1-RC-18341 in which he found inappropriate a unitof all service representatives, service order assist-ants,clericalassistants,and general clerks em-ployed in the North/Northeast District of the busi-ness divisionof the Employer's business marketingdepartment. Thereafter, in accordance with Section102.67 of the National LaborRelationsBoardRules and Regulations, the Petitioner filed a timelyrequest for review of the Regional Director's deci-sion on the ground that the decision substantiallydeparted from officially reported Board precedent.The Employer filed an opposition to the requestfor review. By telegraphic order dated 12 July1985 the request for review was denied.On 7 October 1985 the Regional Director forRegion 1 issued a Decision and Direction of Elec-tion in Case 1-RC-18568 in which he found appro-priate a unit of all full-time, regular part-time andtemporary service representatives, clerical assist-ants, and general clerks employed in the WesternMassachusetts/Rhode Island District of the Em-ployer's residence marketing department. Thereaf-ter, the Employer filed a timely request for reviewof the Regional Director's decision on the groundsthat the decision represents a significant departurefrom officially reported Board precedent and con-tains erroneous factual findings. The Joint-Petition-ers filed an opposition to the Employer's requestfor review. By telegraphic order dated 4 Novem-ber 1985, the request for review was granted. In sodoing, the Board decided sua sponte to reconsiderCase 1-RC-18341. Both the Employer and theUnions filed briefs on review.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the entire record inbothcases1with respect to theissuesunder review1TheBoard has also considered the recordinNew England Telephone4 Telegraph Co.,Case 1-RC-18464, which wasincorporated in Case 1-RC-18568 bystipulationof the parties.In that case,the Regional Direc-and has decided to affirm the Regional Director'sDecision and Order in Case 1-RC-18341, but to re-verse his Decision and Direction of Election inCase 1-RC-18568.The Employer is a public utility incorporatedunder the laws of the State of New York, with itsprincipal office in Boston, Massachusetts. The Em-ployerisengaged in providing communicationservices to approximately 3-1/2 million customersin five New England States:Maine, New Hamp-shire,Vermont, Massachusetts, and Rhode Island.It employs approximately 29,000 employees. TheEmployer's operating departments are divided intothe residence marketing,businessmarketing, net-work, and corporate planning and support servicessegments.Case 1-RC-18341 involves the appropriatenessof a districtwide unit of nonmanagement employeesin the Employer's business marketing department.That department consists of two divisions, oneheaded by the division staff manager, the otherheaded by the divisionmanager-business.The divi-sionmanager-business is responsible for four dis-tricts, each covering a specific geographic area andeach consisting of several offices which servicesmaller businesscustomers.2 The four districts arethe North/Northeast District, the South/SoutheastDistrict, theWestern Massachusetts/Rhode IslandDistrict,and the Northern States District. Eachdistrict is headed by a district manager who reportsto the division manager-business. Each of the of-ficeswithin a district is headed by an office manag-er.The Petitioner seeks to represent the approxi-mately 200 nonmanagement employees of - theNorth/Northeast District. This district consist oflocations in Brooklineand Danvers,Massachusetts.The Employer contends that the appropriate unit isa companywide unit of nonmanagement employeesin its business marketing department or, in the al-ternative, a divisionwide unit of nonmanagementemployees under the supervision of the divisionmanager-business. The Employer further contendsthat the smallest appropriate unit is a statewide unitof nonmanagement employees in both divisions ofthe business marketing department who are em-ployed in the Commonwealth of Massachusetts.3tor dismissed a petition filed by two of the local unions involved here foran election in a unit of all clerical employees employed at the Employer'sresidence service centers located in Springfield,Pittsfield,and Worcester,Massachusetts.No request for review was filed.2Each district consists of sales development centers(SDCs),serviceorder entry centers (SOECs)and account inquiry centers(AICs) In ad-dition,every district except the Northern States District includes admin-istrativemarketing groups. The responsibilities and functions of these of-fices are the same wherever located.8 The number of employees in the Employer's proposed units are 938,819, and 749,respectively280 NLRB No. 16 NEW ENGLAND TELEPHONE CO.The Employermaintainsa highlyintegrated andcentrally controlled operation. Labor relations poli-cies, includingwage rates,wageprogression, fringebenefits,working conditions, and hiringand train-ing procedures, are centrally determined.Mosttraining is conducted at one of the Employer'sthree training centers. The job classifications andduties of employees in the business marketing de-partment are uniform throughout the Employer'ssystem.The employees perform their jobs in ac-cordance with companywide practices and proce-dures developed and issued by the general manag-er's office. Regular hours of work and overtime areestablished by the Employer'spersonnelpolicies.District managers may approve overtime up to theamount alloted for each district.Staff levels throughout the department are deter-mined and authorized by the generalmanager-busi-ness.If a local officemanager needsadditionalhelp, the districtmanager canrearrange employeeswithin his district. If, however, additional employ-ees are needed, the districtmanager must seek ap-proval from the divisionmanager.Vacancies arethen filled by a transfer from another office of thebusiness marketing department, which is processedthrough the district manager of marketing person-nel,or by a transfer from another department orthe hiring of new employees, both of which areprocessed through the Employer's employment of-fices in Salem or Boston, Massachusetts. Localofficemanagers, districtmanagers,and divisionmanagersare not involved in the hiring process.Local officemanagersmay issue verbal warn-ings.Districtmanagersmust approve written warn-ings,and may impose suspensions of up to 10 days.Suspensions of up to 30 days, final warnings, andterminationsmust be approved by the divisionmanager. Leave of absence requests for periodslonger than 30 days must be approved by the Em-ployer's corporate personnel relations office.During 1984, there were a total of 22 temporarytransfers and 31 permanent transfers between thevarious districts of the two divisions of thebusinessmarketing department. There were 2 temporarytransfers from, and 12 temporary transfers into, theNorth/Northeast District. There were five perma-nent transfers from, and four permanent transfersinto, the North/Northeast District.The Regional Director, based on the evidence ofcentralized control of hiring and transfer of em-ployees, the limited authority of the district manag-ers, and the evidence of interchange between thevarious districts and divisions of thebusiness mar-163keting department, found the petitioned-for unit in-appropriate and thereforedismissedthe petition.4Case 1-RC-18568 involves the appropriatenessof a districtwide unit of nonmanagement employeesin the residencemarketingdepartment. The resi-dence marketing department is composed of twoparts.One part consists of a marketing district, amethods district, and an administrative district,each headed by a district manager who reports tothe division staff manager who in turn reports tothe general manager/residence. The second partconsists of five districts: theWesternMassachu-setts/Rhode Island District, the Metro District, theNortheast District, the Southeast District, and theNorthern States District, each headed by a districtmanagerwho reports directly to the generalmanager/residence. There are 25 residence servicecenters (RSCs) encompassed by these districts,each headed by a resident office manager who re-ports to the districtmanagerfor that district.The Joint-Petitioners seek to represent the ap-proximately 340 nonmanagement employees in the6RSCs in the Western Massachusetts/RhodeIsland District. These RSCs are located in Worces-ter,Springfield, and Pittsfield,Massachusetts, andProvidence and South County, Rhode Island. TheEmployer contends that the most appropriate unitis a companywide unit of clerical employees in theresidencemarketing department, excluding thoseNew Hampshire employees who are currently rep-resentedby the CommunicationsWorkers ofAmerica (CWA). The Employer contends, in thealternative, that a statewide unit of all clericals inthe Commonwealth of Massachusetts is appropri-ate.5As discussed above in connection with Case 1-RC-18341, the Employermaintainsa highly inte-grated and centrally controlled operation. Laborrelations policies and the classifications, training,and duties of RSC employees are uniform through-out the Employer's system. The district managerfor the Western Massachusetts/Rhode Island Dis-trict has the authority to approve the issuance ofdisciplinarywarnings and short suspensions. Al-though longer suspensions and terminations must4TheRegional Director also noted that the unit requested did not en-compass an entire state or division,and furthernoted that,with the ex-ceptionofNew England Telephone & Telegraph Co.,249 NLRB 1166(1980) (appropriate unit consisted of all business service centers in NewHampshire),the Boardhad never found appropriate a unit of the Em-ployer's employeeson less than a divisionwide basis.New England Tele-phone & Telegraph Co.,247 NLRB 1277(1980) (appropriate unit consistedof residenceservice centers in what was then the Western MassachusettsDivision).The Regional Director relied onNew England Telephone &Telegraph Co,258 NLRB 1284 (1981) (unit of residence service centersin what was then the SpringfieldDistrict foundinappropriate)6There are 1653nonmanagement employees in the residence market-ing department. 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe approved by thegeneral manager,the districtmanager's recommendations are normally accepted.When a vacancy needs to be filled, the districtmanager requisitions a transfer from the Employ-er's transfer bureau in Boston. If no transfer isavailable, the position is filled by an employmentoffice within the district. The district manager canmake temporary transfers between offices withinthe district, and he schedules all vacations. The dis-trictmanager can resolve grievances only to thesecond step of the Employer's grievance proce-dure.During a 15-month period from April 1984through 31 July 1985, there were 82 temporarytransfersbetween theWesternMassachusetts/-Rhode Island District and other districts. Duringthe same period, there were 14 permanent transfersbetween the districts.The Regional Director found the petitioned-forunit appropriate based on his findings that the unitconstituted a "geographically cohesive unit" of allemployees within a major administrative district,and that the district manager possessed "significantautonomy" in implementing and effectuating theEmployer's employment policies.6 He noted thatthere was no history of collective bargaining andno labor organization sought to represent the em-ployees on a broader basis. He further found thatthe amount of interchange and transfers did notwarrant a different conclusion. Accordingly, theRegional Director directed an election in the peti-tioned-for unit.7The Employer's and the Unions'arguments inbothcases are consistent.The Employercontendsthat the petitioned-for units are inappropriate basedon the Employer's integrated and centralized oper-ations, the limited authority of the district manag-ers, the inconsistency of the Regional Director'sdecision in Case 1-RC-18568 with earlier casesfinding a districtwide unit inappropriate, the sub-stantial amount of employee interchange, the lackof geographic cohesiveness, and the lack of a suffi-ciently distinct community of interest among theemployees in the respective units. Conversely, theUnionsarguethat the petitioned-for units are ap-propriate based on the prior cases involving theEmployer and on the Employer's previous consentto elections in less than systemwide units, as evi-denced by CWA representation of employees intheNew Hampshire RSCs. The Unions furtherargue that the units represent geographically wellThe Regional Director reliedonNew England Telephone,above, 247NLRB at 1277.'The Boardhas been administratively advised that an election wasconducted on 4 November 1985 in the unit found appropriateby the Re-gional Director and that the ballots were impoundeddefined and distinct administrative segments of theEmployer's operation, the district managers havesubstantial autonomy, and the evidence of employ-ee interchange is not critical.The Board has long held that in public utility in-dustries a systemwide unit is optimal.New EnglandTelephone & Telegraph Co.,90 NLRB 639 (1950).See alsoBaltimore Gas & Electric Co.,206 NLRB199 (1973);Gulf States Telephone Co.,118NLRB1039 (1957). InBaltimore Gas & Electric,the Boardstated:8That judgment has plainly been impelled bythe economic reality that the public utility in-dustry is characterized by a high degree ofinterdependence of its various segments andthat the public has an immediate and direct in-terest in the maintenance of the essential serv-ices that this industry alone can adequatelyprovide. The Board has therefore been reluc-tant to fragmentize a utility's operations. It hasdone so only when there was compelling evi-dence that collectivebargaining in a unit lessthan systemwide in scope was a "feasible un-dertaking" and there was no opposing bargain-ing history.We find no such compelling evidence here. Onthe contrary, the record establishes a high degreeof centralization in the Employer's labor relationsand employment policies, with limited autonomyon the part of the districtmanagersin either theresidence or business departments. Moreover, thereissubstantial evidence of employee interchange,both temporary and permanent, between districts inboth departments.While each of the petitioned-forunits does constitute an administrative subdivisionof the Employer's operations,9 in neither case havethe Unions shown that the employees in the respec-tive subdivisions share a sufficiently distinct com-munity of interest to warrant bargaining on a lessthan systemwide basis. Indeed, the record showsthat virtually all of the terms and conditions of em-ployment, including hours, wage rates, wage pro-gressions,fringebenefits,grievance procedures,work rules, job classifications, and duties withinthose classifications, are uniform systemwide. Ac-cordingly, we conclude that the smallest appropri-ate unit is a systemwide unit for each departmentand thus that the petitioned-for units are inappro-priate.108 206 NLRB at 2019We do not, however, agree with the Regional Director's character-izationof the WesternMassachusetts/Rhode Island District as "geo-graphicallycohesive "10Ourdecision may not be consistentwith all priorcases involvingthis EmployerWe need not decide, however, whether wewould reachContinued NEW ENGLAND TELEPHONE CO.Accordingly, we find the petitioned-for units inCases 1-RC-18341 and 1-RC-18568 inappropriate,and we shall therefore dismiss the petitions.the same conclusions in those casesif they werebefore us today. Sincethose decisions,the Employerhas undergone significant organizationalchangeswhich haveresulted in more centralized control of labor rela-tions and a concomitant loss of autonomy on the local and district levels.For example,in 1984 the RSCsin the WesternMassachusetts Divisionfound appropriate in 1980 were combined withthe RSCsin Rhode Islandto form the current Western Massachusetts/Rhode Island District Addi-tionally, in bothcasesbefore us, the degree of employeeinterchange issignificantly greater thanin priorcases in which a less than systemwideunit was found appropriate165ORDERIt is ordered that the election conducted on 4November 1985 in Case 1-RC-18568 is vacatedand that the petitions in Cases 1-RC-18341 and 1-RC-18568 are dismissed.